NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 23, 2009*
                                     Decided June 23, 2009

                                           Before

                            RICHARD D. CUDAHY, Circuit Judge

                            RICHARD A. POSNER, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

No. 09‐1570
                                                    Appeal from the United States District
NESER EM NEHEH ALI,                                 Court for the Northern District of Illinois,
     Plaintiff‐Appellant,                           Eastern Division.

       v.                                           No. 08 C 6713

CHICAGO BANCORP, INC., et. al,                      Matthew F. Kennelly,
     Defendants‐Appellees.                          Judge.

                                         O R D E R

       Neser Em Neheh Ali sued Bancorp and other defendants for what appear to be
commercial and contractual claims.  His complaint is incoherent and contains no
discernable claims, though Ali labels himself and the defendants as “vessels” in an attempt


       *
         The defendants were not served with process in district court and are not
participating in this appeal.  After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary.  Thus, the appeal is submitted on the
appellant’s brief and the record.  See FED R. APP P. 34(a)(2).
No. 09‐1570                                                                              Page 2

to invoke the admiralty jurisdiction of federal court.   The district court dismissed the case
for lack of subject matter jurisdiction. 

        Ali’s appellate brief is similarly incomprehensible.  A litigant in this court must
“supply an argument consisting of more than a generalized assertion of error, with citations
to supporting authority.”  FED. R. APP. P. 28(a)(9)(A); see Haxhiu v. Mukasey, 519 F.3d 685, 691
(7th Cir. 2008).  And although we construe pro se filings liberally, even litigants proceeding
without the benefit of counsel must articulate some reason for disturbing the district court’s
judgment.  See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).  Ali does not challenge
the district court’s reasoning.  In fact, it is impossible to discern any argument at all.

                                                                                   DISMISSED.